DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Y. Mah on 16 December 2021.

The application has been amended as follows: 

IN THE CLAIMS

1. (Currently Amended) A particulate matter sensor comprising: 
a sensor element for measuring particulate matter contained in a measurement gas; and 
a sensor control unit, 
the sensor element comprising: 

a measurement member that includes a pair of measurement electrodes located [[to]] on the surface of the insulating base; and 
a heater for heating the measurement member, 
the sensor control unit comprising: 
a temperature controller configured to control energization of the heater to thereby maintain a temperature of the measurement member at a predetermined temperature; 
a measurement controller configured to apply a measurement voltage between the pair of measurement electrodes to thereby obtain a measurement signal based on a resistance value across the pair of measurement electrodes; and 
an anomaly determiner configured to perform an anomaly determination of whether there is an anomaly in the sensor element based on the measurement signal obtained by the measurement controller and sent from the measurement controller via a signal path, 
the anomaly determiner comprising: 
a first determiner configured to: 
instruct the temperature controller to control [[a]] the temperature of the measurement member to be at a first determination temperature; 
instruct the measurement controller to apply [[a]] the measurement voltage between the measurement electrodes; and 

a second determiner configured to: 
instruct the temperature controller to control the temperature of the measurement member to be within a predetermined temperature range that is higher than the first determination temperature and lower than a second determination temperature; 
instruct the measurement controller to apply the measurement voltage between the measurement electrodes; and 
determine whether one or more second measurement values of the measurement signal are higher than or equal to the predetermined normal determination threshold while the measurement voltage is applied between the measurement electrodes; 
the anomaly determiner being configured to perform, as the anomaly determination, a determination that there is a break fault in the signal path of the measurement signal in response to: 
the first determiner determining that the first measurement value is lower than the predetermined normal determination threshold; and 
the second determiner determining that the one or more second measurement values are lower than the predetermined normal determination threshold.

2. (Currently Amended) The particulate matter sensor according to claim 1, wherein: 
the second determiner is configured to 
obtain the one or more second measurement values from the measurement signal while the temperature of the measurement member is rising from the first determination temperature to the second determination temperature; 
determine whether the one or more second measurement values are higher than or equal to the predetermined normal determination threshold; and 
determine  [[a]] the break fault in the signal path in response to a continuous determination that the one or more second measurement values are each lower than the predetermined normal determination threshold.

7. (Currently Amended) The particulate matter sensor according to claim 1, wherein: 
the sensor control unit further comprises a regeneration control function of instructing the temperature controller to control [[a]] the temperature of the measurement member within a predetermined regeneration temperature range that enables the particulate matter to be burned; and 
the first determination temperature used by the first determiner is set to be within the predetermined regeneration temperature range.

9. (Currently Amended) The particulate matter sensor according to claim 1, wherein: 
the anomaly determiner further comprises: 

measure an elapsed time until the temperature of the measurement member has risen from the first determination temperature to the second determination temperature; and 
determine whether the elapsed time is smaller than a time determination threshold[[)]], 
the anomaly determiner being configured to determine a temperature-rising anomaly of the measurement member in response to a determination that the anomaly determination of  the anomaly in the sensor element has not been carried out while the third determiner determines that the elapsed time is smaller than the time determination threshold.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “a sensor control unit comprising: the anomaly determiner comprising: a first determiner configured to: instruct the temperature controller to control the temperature of the measurement member to be at a first determination temperature; instruct the measurement controller to apply the measurement voltage between the measurement electrodes; and determine whether a first measurement value of the measurement signal is higher than or equal to a predetermined normal determination threshold while the measurement voltage is applied between the measurement electrodes; and a second determiner configured to: instruct the temperature controller to 
The closest prior art of record is Moritsugu (JP 2018096906). Moritsugu (Mori) discloses an exhaust particulate matter sensor and a PM sensor control system. (See Mori, Paragraph [0002]). However, Mori fails to teach or fairly suggest, alone or in combination, “a sensor control unit comprising: the anomaly determiner comprising: a first determiner configured to: instruct the temperature controller to control the temperature of the measurement member to be at a first determination temperature; instruct the measurement controller to apply the measurement voltage between the measurement electrodes; and determine whether a first measurement value of the measurement signal is higher than or equal to a predetermined normal determination threshold while the measurement voltage is applied between the measurement .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Araki, Tylutki, Nishijima, Aoki’537, Aoki’678, Hashida, Kimata, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.